
	

113 HR 4862 IH: Our Vets Deserve Better Act
U.S. House of Representatives
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4862
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2014
			Mr. Heck of Washington introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to meet with certain advisory committees to receive
			 administrative and policy recommendations to improve the health care
			 system of the Department of Veterans Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Our Vets Deserve Better Act.
		2.Administrative and policy recommendations to improve the health care system of the Department of
			 Veterans Affairs
			(a)Meetings
				(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall meet with the advisory committees described in paragraph (2)
			 to receive administrative and policy recommendations to improve the health
			 care system of the Department of Veterans Affairs.
				(2)Advisory committees describedThe advisory committees described in this paragraph are the following:
					(A)The Advisory Committee on Prosthetics and Special-Disabilities Programs established by section 543
			 of title 38, United States Code.
					(B)The Genomic Medicine Program Advisory Committee established pursuant to the Federal Advisory
			 Committee Act (5 U.S.C. App.).
					(C)The Geriatrics and Gerontology Advisory Committee established under section 7315 of title 38,
			 United States Code.
					(D)The Health Services Research and Development Service Scientific Merit Review Board established
			 pursuant to the Federal Advisory Committee Act (5 U.S.C. App.).
					(E)The Research Advisory Committee on Gulf War Veterans' Illnesses established by section 707 of the
			 Veterans Health Care Act of 1992 (Public Law 102–585; 38 U.S.C. 527 note).
					(F)The Special Medical Advisory Group established under section 7312 of title 38, United States Code.
					(G)The Veterans' Advisory Committee on Rehabilitation established under section 3121 of title 38,
			 United States Code.
					(H)The Veterans' Rural Health Advisory Committee established pursuant to the Federal Advisory
			 Committee Act (5 U.S.C. App.).
					(I)Any other advisory committee the Secretary determines appropriate.
					(b)ReportNot later than 30 days after carrying out subsection (a)(1), the Secretary shall—
				(1)submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a
			 report on the administrative and policy recommendations received under
			 subsection (a)(1), including any administrative or legislative actions
			 required to carry out such recommendations; and
				(2)publish such report on the public Internet website of the Department.
				
